Case: 19-20215      Document: 00515128578         Page: 1    Date Filed: 09/23/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals

                                    No. 19-20215
                                                                           Fifth Circuit

                                                                         FILED
                                  Summary Calendar               September 23, 2019
                                                                    Lyle W. Cayce
JOSEPH E. KIGGUNDU,                                                      Clerk


              Plaintiff - Appellant

v.

THE BANK OF NEW YORK MELLON, formerly known as The Bank of New
York, as Trustee for CWALT 2006-35CB; BAYVIEW LOAN SERVICING,
L.L.C.,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:18-CV-1455


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM:*
       Joseph Kiggundu appeals the district court’s dismissal of his fourth (out
of five) challenges to the attempted foreclosure of real property located in
Spring, Texas. In so doing, he fails to demonstrate any continuing live issues
given that the foreclosure in question never occurred, and he does not address


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20215    Document: 00515128578    Page: 2   Date Filed: 09/23/2019



                                No. 19-20215
any other issues that continue to be live. The appeal, then, is moot. Even if
something in the appeal could impact a current issue, Kiggundu has failed to
adequately brief such an issue, so it is deemed abandoned. Yohey v. Collins,
985 F.2d 222, 224-25 (5th Cir. 1993).
      The appeal is DISMISSED.




                                        2